Citation Nr: 1402722	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for glioblastoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to February 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2011 rating decision of the St. Paul Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).  In August 2013, the Board requested a medical expert opinion from the Veterans' Health Administration (VHA).  That opinion was received in September 2013.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current glioblastoma is related to chemical exposure in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for glioblastoma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for glioblastoma, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including diabetes, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence of record clearly shows that the Veteran currently has a glioblastoma (i.e. a type of brain tumor).  The Veteran's service treatment records also include a February 1987 occupational health assessment indicating that his aircraft maintenance duties exposed him to triethylborane (TEB), along with other potentially hazardous chemicals.   Additionally, there are two pieces of medical evidence specifically addressing a potential relationship between the current glioblastoma and the in-service chemical exposure.  In the September 2013 opinion, a VA oncologist opined that he did not think that it was at least as likely as not that the Veteran's brain tumor was related to his military aircraft maintenance duties, indicating that he had reviewed various sources of information concerning TEB exposure and did not find conclusive evidence of a relationship between brain tumors and such exposure.  To the contrary, in a February 2011 letter, a private radiation oncologist found that it was as likely as not that the Veteran's glioblastoma was due to his TEB exposure, noting that TEB is a toxic chemical; that the Veteran had no family history of cancer; and that he had no other history of exposure to carcinogens other than tobacco, which has not been linked to glioblastoma.  

As both of the above summarized opinions were provided by oncologists and are supported by reasonable rationales, the Board does not find a basis for favoring one over the other.  Consequently, the evidence is in equipoise as to whether the Veteran's current glioblastoma is due to his TEB exposure in service.  Thus, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between this in-service chemical exposure and the current glioblastoma.   Gilbert, 1 Vet. App. 49 (1990).  Accordingly, as current glioblastoma, exposure to TEB during service and a nexus between the two have all been established, service connection for this current disability is warranted.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


  

ORDER

Service connection for glioblastoma is granted.  



____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


